242 Pa. Super. 7 (1976)
363 A.2d 1132
COMMONWEALTH of Pennsylvania, Appellee,
v.
William BROOKS, Jr., Appellant.
Superior Court of Pennsylvania.
September 27, 1976.
John J. Dean, Anthony J. Lalama, Pittsburgh, for appellant.
John J. Hickton, Dist. Atty., Robert L. Eberhardt, Charles W. Johns, Asst. Dist. Attys., Pittsburgh, for appellee.
Before WATKINS, President Judge, and JACOBS, HOFFMAN, CERCONE, PRICE, VAN der VOORT and SPAETH, JJ.
PER CURIAM:
The evidence was sufficient for the trial judge to deny appellant's demurrer, Commonwealth v. Henderson, 451 *8 Pa. 452, 304 A.2d 154 (1973), and to find appellant guilty of robbery, theft, and simple assault. Commonwealth v. Herman, 227 Pa.Super. 326, 323 A.2d 228 (1974). The convictions are therefore affirmed. However, the judgments of sentence are vacated and the case is remanded for resentencing consistent with the doctrine of merger. Commonwealth v. Nelson, 452 Pa. 275, 305 A.2d 369 (1973).
So ordered.